Title: From George Washington to George Lewis, 9 April 1797
From: Washington, George
To: Lewis, George

 

Dear Sir,
Mount Vernon 9th April 1797

Your letter of the 31st Ult. from Culpeper County, came to my hands late at night on the 5th instt; and the enclosure for your brother Fielding was sent to him early next morning.
The melancholy occasion of your writing has filled me with inexpressable concern. The debt of nature however sooner or later must be paid by us all, and although the seperation from our nearest relatives is a heart rending circumstance, reason religeon & Philosophy, teach us to bear it with resignation; while time alone can ameliorate, & soften the pangs we experience at parting.
It must have been a consoling circumstance to my deceased Sister, that so many of her friends were about her. I find myself almost in the situation of a New beginner, so much does my houses, and every thing about them, stand in need of repairs. What with Joiners, Painters, Glasiers, &ca &ca I have scarcely a room to go into at present, that is free from one, or other of them. But the inside will soon be done, tho’ it will require a good deal of time to make good the decays which I am every day discovering in the out buildings & Inclosures.
This leads me to ask if you know of a good House Joiner (white or black) that could be hired by the year, or month, & on what terms. I want one who is capable of making a well finished pannel Door, Sash, & Wainscot; and who could be relied on for his sobriety & diligence.
At any time, and at all times, we should be very glad to see you & Mrs Lewis at this place; and with best regards to you both, in which your Aunt joins—I am Dear Sir, Your sincere friend, and Affectionate Uncle

Go: Washington

